UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :                2/6/2020
 CHIKEZIE OTTAH,                                              :
                                              Plaintiff,      :
                                                              :   19 Civ. 8552 (LGS)
                            -against-                         :
                                                              :        ORDER
 VERIZON SERVICES CORP,                                       :
                                              Defendant. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the parties have fully briefed a Motion to Dismiss (Dkt. Nos. 29-34);

        WHEREAS, pro se Plaintiff attached to its opposition to the Motion to Dismiss evidence

extrinsic to the Complaint, including: (1) an image of the license plate of a second Verizon

vehicle, purportedly containing the infringing product (Dkt. No. 33 at 47), although the

Complaint alleges that Plaintiff saw only one such vehicle; and (2) close-up images of the

alleged infringing product(s) inside a Verizon vehicle(s) (Dkt. No. 33 at 37, 41, 45, 46), not

included in the Complaint. Plaintiff has also separately filed copies of letters by his patent co-

owners, which allegedly disclaim their right to sue jointly for patent infringement in this case

(Dkt. No. 23) -- a matter not raised in the Complaint. It is hereby

        ORDERED that Defendant’s motion to dismiss will be converted to a motion for

summary judgment on the issues of (i) whether Defendant has infringed the subject patent, and

(ii) plaintiff’s standing to sue in light of the absence of his patent co-owners from the suit. Under

Federal Rule of Civil Procedure 12(d), “[i]f, on a motion under Rule 12(b)(6) or 12(c), matters

outside the pleadings are presented to and not excluded by the court, the motion must be treated

as one for summary judgment under Rule 56,” provided that the parties have “reasonable
opportunity to present all the material that is pertinent to the motion.” See Sahu v. Union

Carbide Corp., 548 F.3d 59, 67 (2d Cir. 2008) (A “reasonable opportunity” generally requires a

district court to “give notice to the parties before converting a motion.”) (internal quotation

marks omitted); accord Casey v. Odwalla, Inc., 338 F. Supp. 3d 284, 295 (S.D.N.Y. 2018). It is

further

          ORDERED that, due to the conversion to a motion for summary judgment, Defendant

shall file any evidence in support of summary judgment by March 6, 2020. Supplemental

briefing, which shall not exceed 5 double-spaced pages, may accompany the evidence. Such

evidence may include, for example, images of and/or declarations concerning the alleged

infringing product inside the Verizon vehicle(s) during the relevant time period. The evidence

may also address the authenticity of Plaintiff’s images. It is further

          ORDERED that Plaintiff shall file evidence, along with any accompanying supplemental

briefing, not to exceed 5 double-spaced pages, in opposition to summary judgment within 30

days after Defendant files further evidence. Plaintiff is advised that, although Verizon has the

burden of producing evidence, Plaintiff may choose to file any evidence undermining Verizon’s

arguments and evidence. For example, Verizon has argued in its motion papers that the

disclaimers of Plaintiff’s patent co-owners of their rights to sue may not be authentic. Plaintiff

therefore may file evidence supporting the authenticity of these disclaimers.

          The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.


Dated: February 6, 2020
       New York, New York




                                                    2
